DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
In response to applicant's argument that the prior art does not specifically disclose the newly amended limitations, see action below.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 17, 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepper (US 2015/0330109) in view of Spero (US 2012/0206050) in view of Tonkin (US 5838259) in view of Keating (US 2016/0023636) in view of Son (US 2017/0048615).
Regarding claim 14, 
Tepper disclose(s): 

The above art/combination does not expressly disclose an audio indicator attached to the vehicle producing an audio notification of the state of the vehicle; an energy source associated with the audio indicator to enable the audio indicator to produce the audio notification of the state of the vehicle; and a processor to reduce an energy consumption of the energy source associated with the indicator by adjusting an intensity of the audio notification based on an environment of the vehicle; wherein the processor increases the volume of the audio notification when the environment is noisy, and decreases the volume of the audio notification when the environment is quieter.
Tepper teaches or suggests: indicating, using an indicator associated with the vehicle, to a user in the plurality of users prior to engaging with the vehicle whether the vehicle is available by producing an indication configured to be understood by the user; attached to the vehicle (Fig. 12-13; 59 et seq.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, use countermeasures to prevent vandalism and allow users to reserve spaces and direct users to their spaces.
 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and intensity and spectrum to be varied according to changing user needs.
Tonkin teaches or suggests: determining a detectability of the indication to the user and adjusting an intensity of the indication based on the detectability of the indication to the user (Col 18, ll. 13-25 et seq.; Col. 2, 7 et seq.); energy source (Col 18, ll. 13-25 et seq.; Col. 2, 7 et seq.); 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and preventing the driver of a following vehicle from being dazzled by the brightness of the lamps particularly during night driving.
Keating teaches or suggests: visual indicator attached to the vehicle ([0129]; 46 et seq.).

Son teaches or suggests: an audio indicator attached producing an audio notification; an energy source associated with the audio indicator to enable the audio indicator to produce the audio notification; and a processor to reduce an energy consumption of the energy source associated with the indicator by adjusting an intensity of the audio notification based on an environment; wherein the processor increases the volume of the audio notification when the environment is noisy, and decreases the volume of the audio notification when the environment is quieter ([0142-44]; 29 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, adjust the volume according to the size of level of ambient noise.
Regarding claim 17, the combination as applied above further teaches or suggests: 

Regarding claim 20, the combination as applied above further teaches or suggests:
further comprising: a proximity sensor to sense a proximity of the user to the vehicle; and the processor to adjust the intensity of the indication by increasing the intensity or decreasing the intensity of the indication based on the proximity of the user to the vehicle (Tonkin Col 6, ll. 19-45 et seq.; Col 18, ll. 13-45; Col. 2, 7 et seq.; see also claim 1 and above claim(s))).
Regarding claim(s) 21, claims are rejected for similar reasons as claim 1 (see claim 1 and above claim(s)).
Regarding claim 22, the combination as applied above further teaches or suggests:
the audio notification is a voice or a series of sounds (Son [0139-44]; 29 et seq.; see also claim 1 and above claim(s)).
Regarding claim 23, the combination as applied above further teaches or suggests:
the state of the vehicle is selected from the group consisting of available for use, unavailable for use, locked, unlocked, riding, parked, charging, a maintenance state, 
Regarding claim 24, the combination as applied above further teaches or suggests:
the vehicle is a scooter, a bicycle, a skateboard, or a motorcycle (Tepper Fig. 12-13, 13F; 59 et seq.; see also claim 1 and above claim(s))).
Regarding claim 25, the combination as applied above further teaches or suggests:
the audio indicator further comprises a noise sensor to measure the amount of ambient noise (Son [0139-44]; 29 et seq.; see also claim 1 and above claim(s)).
Regarding claim 26, the combination as applied above further teaches or suggests:
the vehicle further comprises a proximity sensor to measure the distance of the vehicle from the user's personal device  (Tonkin Col 6, ll. 19-45 et seq.; Col 18, ll. 13-45; Col. 2, 7 et seq.; see also claim 1 and above claim(s)).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHIRLEY LU/           Primary Examiner, Art Unit 2684